DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 07/22/2022. Claims 1-2, 4-12 and 14-20  are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Zinchenko, Bogdan, reg. no. 57,473, on 07/27/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
1.        A method for radio resource management (RRM) measurements, comprising:
determining, based on a signal received in a serving cell for an electronic device, a location of the electronic device within the serving cell and a mobility of the electronic device, the electronic device being in one of a first state and a second state for RRM measurements and being in the same serving cell, a normal level of RRM measurements being implemented for one or more neighboring cells of the serving cell when the electronic device is in the first state, a relaxed level of RRM measurements being implemented for the one or more neighboring cells when the electronic device is in the second state, and the relaxed level of RRM measurements including at least one relaxed period that is longer than a normal period for the normal level of RRM measurements;
determining whether the electronic device is to be switched from the one of the first state and the second state to another of the first state and the second state based on the mobility and the location; and
in response to the electronic device being determined to be switched, implementing a level of RRM measurements for the one or more neighboring cells based on the other of the first state and the second state, wherein 
during a period T1, the location being determined, based on a comparison of a signal strength of the received signal with one or more signal strength thresholds,
the determining the mobility includes determining that the mobility is a low mobility when a signal variation of the received signal is less than or equal to a mobility threshold S1, and
the determining whether the electronic device is to be switched includes determining that the electronic device is to be switched from the first state to the second state when the mobility is determine determined to be the low mobility and the location is determined to be a first location that is not at a cell edge of the serving cell.
3.  (Cancelled )
4. (Currently Amended) The method according to claim [3]-2, wherein the electronic device is determined to be switched from the first state to the second state; and implementing the level of RRM measurements for the one or more neighboring cells of the serving cell based on the second state includes implementing the relaxed level of RRM measurements including one of 1) no RRM measurements for the one or more 3Application No. 16/828,107 Reply to Office Action of April 8, 2022 neighboring cells, and 2) RRM measurements for the one or more neighboring cells with the at least one relaxed period that is longer than [[a]] the normal period P1 for the normal level of RRM measurements.
11. (Currently Amended) An electronic device for radio resource management (RRM) measurements, comprising processing circuitry configured to: determine, based on a signal received in a serving cell for the electronic device, a location of the electronic device within the serving cell and a mobility of the electronic device, the electronic device being in one of a first state and a second state for RRM measurements and being in the same serving cell, a normal level of RRM measurements being implemented for one or more neighboring cells of the serving cell when the electronic device is in the first state, [[and]] a relaxed level of RRM measurements being implemented for the one or more neighboring cells when the electronic device is in the second state, and the relaxed level of RRM measurements including at least one relaxed period that is longer than a normal period for the normal level of RRM measurements; determine whether the electronic device is to be switched from the one of the first state and the second state to another of the first state and the second state based on the mobility and the location; and in response to the electronic device being determined to be switched, implement a level of RRM measurements for the one or more neighboring cells based on the other of the first state and the second state, wherein 
during a period T1, the location being determined, based on a comparison of a signal strength of the received signal with one or more signal strength thresholds,
the determining the mobility includes determining that the mobility is a low mobility when a signal variation of the received signal is less than or equal to a mobility threshold S1, and
the determining whether the electronic device is to be switched includes determining that the electronic device is to be switched from the first state to the second state when the mobility is determine determined to be the low mobility and the location is determined to be a first location that is not at a cell edge of the serving cell.
13.  (Cancelled ).
14. (Currently Amended) The electronic device according to claim [13]12, wherein the electronic device is determined to be switched from the first state to the second state; and the processing circuitry is configured to implement the relaxed level of RRM measurements that includes one of: 1) no RRM measurements for the one or more neighboring 8Application No. 16/828,107 Reply to Office Action of April 8, 2022 cells, and 2) RRM measurements for the one or more neighboring cells with at least one relaxed period that is longer than the normal period P1 for the normal level of RRM measurements.
20. (Currently Amended) A method for configuration of radio resource management (RRM) measurements, comprising: configuring, by processing circuitry of a network, a relaxation mode for an electronic device, the relaxation mode indicating that a mobility and a location of the electronic device are used to determine whether the electronic device is to be switched between a normal level of RRM measurements for one or more neighboring cells of a serving cell for the electronic device and a relaxed level of RRM measurements for the one or more neighboring cells, the electronic device being in one of a first state and a second state for RRM measurements and being in the same serving cell, the first state for RRM measurements corresponding to the normal level of RRM measurements, the second state for RRM measurements corresponding to the relaxed level of RRM measurements, and the relaxed level of RRM measurements including at least one relaxed period that is longer than a normal period for the normal level of RRM measurements; and 11Application No. 16/828,107 Reply to Office Action of April 8, 2022 configuring parameters used to determine whether the electronic device is to be switched between the normal lex el of RRM measurements and the relaxed level of RRM measurements, wherein 
during a period T1, the location being determined, based on a comparison of a signal strength of the received signal with one or more signal strength thresholds,
the determining the mobility includes determining that the mobility is a low mobility when a signal variation of the received signal is less than or equal to a mobility threshold S1, and
the determining whether the electronic device is to be switched includes determining that the electronic device is to be switched from the first state to the second state when the mobility is determine determined to be the low mobility and the location is determined to be a first location that is not at a cell edge of the serving cell.
Allowable Subject Matter
Claims 1-2, 4-12 and 14-20  are allowed.
Regarding to claim 1, 11 and 20, the best prior art found during the prosecution of the application XU US Patent Application No.:( US 2021/0321335 A1) hereinafter referred as XU, in view of Huang et al US Patent Application No.:( US 2015/0271859 A1) hereinafter referred as Huang. XU teaches the communication system applied in the embodiments of the disclosure. The wireless communication system may include an access network device. The access network device  may be a device that communicates with a terminal device. The access network device may provide communication coverage for a specific geographic area, and may communicate with terminal devices located within the coverage area. The terminal device may perform RRM measurement in different states, and the RRM measurement may include intra-frequency measurement, inter-frequency measurement, and inter-RAT measurement. In a radio resource control (RRC) idle state (RRC idle), the terminal device needs to perform intra-frequency measurement or inter-frequency measurement to support mobility operations according to the measurement, such as performing cell reselection. In the RRC connected state (RRC connected), the terminal device needs to continuously perform intra-frequency measurement or inter-frequency measurement based on configuration of the network device to support mobility operations, such as performing cell handover. In order to reduce the power consumption of the terminal device, when the terminal device in the idle state performs the intra-frequency measurement, if a measurement of a serving cell, a measurement of reference signal receiving power (RSRP) is greater than a corresponding RSRP threshold, and a measurement of reference signal receiving quality (RSRQ) is greater than a corresponding RSRQ threshold, the terminal device may not perform the intra-frequency measurement. The terminal device in the idle state, when performing inter-frequency measurement or inter-RAT measurement, the terminal device needs to perform the inter-frequency measurement or inter-RAT measurement for a frequency having a higher priority than the currently used frequency.  Huang teaches the embodiment, UE2 does not participate in the measurement reporting process following receipt of the indication from the eNB in the RRC configuration message. Based on the measurement report, the serving eNB makes a cell reselection or handover decision for both UE1 and UE2, and indicates the result of the decision to UE1, by Radio Resource Management (RRM) signaling. However, Alberth  and  Bonner fail to teach the method, device for determining a shared journey. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the determining whether each second mobile electronic device journey position falls within the acceptable geographical-time zone around each journey segment to determine a positivePage 5 of 11Application No.: 14/118,464Customer No.: 110604Response dated: May 7, 2019 In response to Office Action issued: February 7, 2019 Attorney Docket No. 6010PF1808016 result or a negative result for each acceptable geographical- time zone;  a driver recorded the  journey and a passenger recorded journey are compared. If the passenger recorded journey matches then there is a positive result, and if the passenger journey does not match, then there is a negative result; determining a rate of positive results for said acceptable geographical-time zones to thereby provide an indication the first and second mobile electronic devices shared a journey when the rate of positive results for said acceptable geographical-time zones is greater than a predetermined rate. The claims 1, 18 and 19 as a whole and further defined by the latest amendments filed on 06/13/2019. Therefore, claims 1, 18 and 19 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642